Title: To James Madison from William Jarvis, 8 April 1803 (Abstract)
From: Jarvis, William
To: Madison, James


8 April 1803, Lisbon. Last wrote on 12 [15] Mar. via the Argus to Norfolk, forwarding two letters from Pinckney and enclosing a copy of a letter from O’Brien, a duplicate of the semiannual return, and a London newspaper of 8 Mar. Has since received the original of JM’s 17 Jan. dispatch. Encloses a copy of his letter to Almeida and the reply. “What the real motive was that caused the refusal I cannot imagine; but after so decided an answer I considered it needless to make another communication to him on the Subject. Genl. Lannes shortly after his arrival waited on Don John and the visit was returned since which the reports about a change in the Ministry have entirely subsided: instead of which the Public Mind seems to be altogether occupied with the hostile preparations of England. Was the conduct of Governments always guided by reason it would be possible to form a tolerably correct Judgment of the probable event of those now making, but when the History of all ages tends to prove that very many of the Wars which have involved whole nations in ruin have originated in as mere a trifle as would have set two hot headed individuals by the ears; no one … will pretend to determine whether a permanent Peace or a renewal of the War will be the consequence.… To communicate the reports circulating here, when no doubt you are kept constantly advised … would … be unnecessarily occupying a portion of that time which is so usefully employed in the Service of your Country.” A letter “two days since arrived from Holland” reportedly brought orders for de Winter to leave directly. The squadron is to sail 9 Apr. Reports that “an unpleasant affair has recently occurred,” which he communicates “as some of the Printers who pretend to feel very much for the Liberty of the Subject may take advantage of it, in hopes to wound Government.” “Some time in February” Captain Whitfield of the Two Generals of Norfolk put in to Lisbon in distress. Soon after “in an affray that took place onboard his Ship the first Mate run the Cook through between the rib, and the skin, with a Sword belonging to a Cane; and beat one of the Seamen.” Upon Whitfield’s swearing to maintain order on board ship, Jarvis amicably settled this and a second quarrel by consent of the parties. In the third instance “it appeared that the Mate was altogether in fault; he having beat a Man in a most barbarous manner, and with a broad Sword cut him Severely on the ear and on the head and run the point of it into his knee, and while he had him down set the Dog upon him who bit him in several places on the Leg, without any other provocation than refusal of the Sailor to go below: (he being intoxicated & sitting on the Windlass of a Sunday evening singing).” The sailor’s refusal did not appear to have been conveyed in insolent language as he had “a moment before, when the second Mate gave him the same orders, goodnaturedly answered that he would if the Mate would give him a glass of grog.” Was not able to settle this fray amicably because Whitfield rejected the sailor’s request to be discharged with pay and with an extra month’s wages paid by the mate. Jarvis surrendered the mate to the civil authorities, who imprisoned him. “This day” Whitfield came to beg Jarvis to intercede for the mate’s release, promising to comply with the sailor’s terms. The mate was then discharged. Should Whitfield or the mate make a complaint, Jarvis has affidavits from the principal and two witnesses, which he will forward; also has those taken before the magistrate. “If my conduct in this affair should not be disapproved of by Government I shall not be sorry for what has taken place, as I think it will have a very salutary effect, for really an example was necessary; the Masters & officers having in many of the European Ports on the Continent been so long in the habit of taking the Law into their own hands that they began to assume it of right, and seem to think that … I have infringed their lawful authority. Luckily the example fell on the right Subjects, the Mate appearing to be totally devoid of every feeling of humanity and the Captain proving so refractory as to oblige me to send to a Magistrate to desire two civil officers to bring the Mate before me.”
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 2). RC 6 pp. Docketed by Wagner as received 8 June. For enclosures, see n. 2.



   
   Jarvis no doubt referred to JM’s dispatch dated 14 Jan. 1803.



   
   Jarvis enclosed a copy of his 21 Mar. 1803 letter to Almeida (2 pp.; docketed by Wagner) requesting permission for Samuel Snow to reside at Macao during the interval between trading seasons at Canton and noting that since the permission had been granted to other friendly nations, he anticipated a favorable decision. Also enclosed is Almeida’s 2 Apr. 1803 reply (1 p.; in Portuguese, with translation) stating that the prince would be more than happy to comply with the request were there not particular motives preventing him from granting permission for foreigners to reside at Macao.



   
   A full transcription of this document has been added to the digital edition.

